                 Case 2:19-cr-00023-JCC Document 63 Filed 11/25/20 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR19-0023-JCC
10                                 Plaintiff,                  ORDER
11          v.

12   LEE JAMES CLINE,

13                                 Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion to proceed with a
16   plea hearing by video or teleconference (Dkt. No. 62). Having thoroughly considered the motion
17   and the relevant record, the Court hereby GRANTS the motion for the reasons explained herein.
18          On February 7, 2019, Defendant pled not guilty to the charge of domestic assault by a
19   habitual offender. (Dkt. Nos. 13, 17.) Defendant now moves for a change of plea hearing. (Dkt.
20   No. 62.) He would like to take responsibility in this matter and resolve it in a timely fashion. (Id.
21   at 62.) Defendant therefore wishes to move forward with a plea hearing now and consents to do
22   so by video or teleconference in light of the impact of the COVID-19 pandemic on this Court’s
23   in-person operations. (Id.)
24          Because of the health risks posed by the COVID-19 pandemic, the Court may conduct a
25   felony plea hearing by video or teleconference if the defendant consents and the Court finds that
26   the plea hearing cannot be further delayed without serious harm to the interests of justice. See


     ORDER
     CR19-0023-JCC
     PAGE - 1
                  Case 2:19-cr-00023-JCC Document 63 Filed 11/25/20 Page 2 of 2




 1   Coronavirus Aid, Relief, and Economic Security (CARES) Act, Pub. L. No. 116-136,

 2   §§ 15002(b)(2)(A), (b)(4), 134 Stat. 281, 528–29 (2020); W.D. Wash. General Order No. 14-20

 3   (Sept. 24, 2020), 04-20 (Mar. 30, 2020). Defendant has a strong interest in the speedy resolution

 4   of this matter. The Court will not resume in-person proceedings until at least January 1, 2021.

 5   See W.D. Wash. General Order No. 15-20 at 2 (Oct. 2, 2020). Unnecessarily delaying

 6   Defendant’s guilty plea hearing further would cause serious harm to the interests of justice.

 7          For the foregoing reasons, the Court GRANTS Defendant’s unopposed motion to proceed

 8   with a plea hearing by teleconference (Dkt. No. 62). The Court ORDERS that Defendant’s guilty
 9   plea hearing be set as soon as practicable before a Magistrate Judge and be conducted by video
10   conference. A record of Defendant’s consent to proceed via remote hearing should be made at
11   that time.
12          DATED this 25th day of November 2020.




                                                          A
13

14

15
                                                          John C. Coughenour
16                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0023-JCC
     PAGE - 2
